Citation Nr: 0010355	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-08 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both hips for purposes of accrued benefits.

2.  Entitlement to increased evaluation for post traumatic 
stress disorder for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35 of the United States 
Code.



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945; he was a prisoner of war (POW) of the German Government 
from December 1944 to April 1945.  The veteran died in 
September 1996; the appellant is his widow.

During the veteran's life, he had appealed to the Board of 
Veterans' Appeals (Board), the March 1990 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that had denied his 
request to reopen a claim of entitlement to service 
connection for arthritis of the hips.  By decision dated 
September 1991, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for arthritis of the hips.  

The veteran appealed the Board's September 1991 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  The Court 
subsequently issued an order in November 1992, wherein it 
vacated the Board's September 1991 decision and remanded the 
case for readjudication.

Thereafter, the Board in April 1996, issued a decision which 
reopened the claim of entitlement to service connection for 
arthritis of the hips, and then remanded the case to the RO 
for further development and readjudication on the merits of 
the claim.

In the interim period, the veteran had submitted a claim to 
the RO in December 1994 for an increased evaluation, in 
excess of 10 percent, for his serviceconnected PTSD.

The veteran died in September 1996.  In September 1997, the 
appellant, the veteran's widow, filed a claim for accrued 
benefits, cause of death, and eligibility for Chapter 35 
benefits.  In light of the Board's favorable resolution of 
the appellant's claim for accrued benefits in this decision, 
due process requires that the claims for cause of death and 
Chapter 35 eligibility be remanded to the RO for 
readjudication.  Thus, these two issues will be addressed 
further in the Remand appended to the end of this decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  In March 1990, the RO denied the veteran's request that 
his claim for entitlement to service connection for arthritis 
of the hips be reopened, to include a claim of entitlement 
based on his period of POW internment.  In August 1996, the 
Board reopened the claim for service connection for arthritis 
of the hips and remanded the case to the RO for further 
development of the veteran's claims for service connection 
for arthritis of the hips on a direct basis, on a secondary 
basis, and as a result of his POW status. 

3.  In December 1994, the veteran submitted a claim for an 
increased evaluation for his serviceconnected psychiatric 
disorder.

4.  Prior to the completion of the Remand and adjudication of 
the claim for increased rating, the veteran died on September 
[redacted], 1996.

5.  In September 1997, the appellant, the veteran's widow, 
filed a claim for accrued benefits, cause of death, and 
eligibility for Chapter 35 benefits.

6.  At the time of the veteran's death, service connection 
had been established for residuals of gunshot wound of right 
wrist, rated as 20 percent disabling; PTSD, rated as 10 
percent disabling; and residuals of gunshot wound of right 
buttocks, rated as noncompensable.  

7.  The veteran received a shrapnel wound to the right wrist 
and right buttock in December 1944 when his tank was hit and 
he was captured by the Germans.  He was a POW from December 
1944 to April 1945.  

8.  There is no evidence of arthritis of the hips during 
service or within one year following discharge from service; 
the first medical evidence of arthritis of the hips is dated 
in 1977.  

9.  The medical evidence is in equipoise as to whether the 
veteran's arthritis of the hips was causally related to 
either the veteran's period of service, to include his POW 
experience, or the shrapnel wound injury he received in 
December 1944 in service.  

10.  On VA psychiatric examination conducted in July 1996, 
the veteran and his spouse denied all PTSD symptomatology 
other than a rare nightmare about his wartime experiences; 
and objectively, there was no evidence of a psychiatric 
disorder and no diagnosis was made.  


CONCLUSIONS OF LAW

1.  Arthritis of the hips was either incurred in service or 
is proximately due to, the result of, or aggravated by the 
veteran's service-connected residuals of a gunshot wound, 
right hip.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.132, Diagnostic Code 
9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for arthritis of the hips and an increased evaluation for the 
veteran's serviceconnected PTSD for the purposes of accrued 
benefits.  The Board concedes that the appellant has 
presented claims which are "well-grounded" or plausible 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication of additional available evidence which would be 
relevant to the appellant's claims.  

The Board notes that upon the death of an individual 
receiving benefit payments, VA law and regulations provide 
that certain persons shall be paid periodic monetary benefits 
to which that individual was entitled at the time of death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement.  See 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1999).  An additional requirement 
that must be met is that an application for accrued benefits 
must be filed within 1 year after the date of death.  
38 U.S.C.A. § 5121(c); (West 1991); 38 C.F.R. § 3.1000(c); 
see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).  Furthermore, there is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F. 3d 
1296, 1300 (Fed. Cir. 1998).  

In the instant case, the Board finds that the appellant's 
claims for entitlement to service connection for arthritis of 
the hips and an increased evaluation for PTSD meet the 
initial criteria for valid claims for accrued benefits.  
Thus, the Board will proceed with review of the merits of 
each claim.

I.  Service connection for arthritis of hips

The veteran, during his lifetime, and the appellant now 
contend that service connection should be granted for the 
arthritis of the veteran's hips because it either resulted 
from trauma that he sustained in service, or as a result of 
his POW experience, or as secondary to his serviceconnected 
gunshot wound residuals of the right hip.  

The veteran served on active duty from March 1942 to October 
1945.  He was a prisoner of war of the German Government 
between December 1944 and April 1945.  Service medical 
records show that the veteran received treatment for a 
penetrating flesh wound to the right buttock.  At the time of 
his death, he was service connected for residuals of a 
gunshot wound of the right hip, rated as no percent disabling 
since 1946.

Report of VA examination dated June 1947, indicated no 
complaints or objective findings relative to the veteran's 
hips.

The earliest post service medical evidence of arthritis of 
the hips is contained in private medical records from 
Westmoreland Hospital, dated April 1977, which indicated the 
veteran was found to have degenerative disease of the left 
hip with narrowing of the joint space and hypertrophic change 
throughout the joints.

VA medical treatment records dated September 1977, indicated 
the veteran complained of pain in both hips as well as the 
knees.  Following examination and x-rays, the diagnosis was 
severe degenerative arthritis with subluxation and ankylosis 
of the left hip, severe degenerative arthritis of the right 
hip, and mild degenerative arthritis of the knees.

VA hospital summary report dated October 1981, shows that the 
veteran underwent a total replacement of the right hip.  The 
veteran was noted to be in generally excellent health with 
"markedly advanced degenerative osteoarthrosis of both hips, 
likely secondary to avascular necrosis."

Report of VA former prisoner-of-war protocol examination, 
conducted in June and July 1984, indicated that the veteran 
gave a history of injury to right hip and forearm at time of 
capture which healed without medical treatment while he was a 
POW.  It was noted that a bullet had passed through the right 
buttock through the right upper quadrant into the mid buttock 
and left the body.  Current complaints included arthritis of 
both hips, as well as the right wrist, right shoulder, and 
knees.  He had undergone surgical replacement of the right 
hip at the VA in 1981, and a second right hip replacement at 
Greensburg Hospital in 1983.  

Report of VA examination conducted in April 1987, indicated 
that x-rays of the left  hip revealed the presence of changes 
compatible with marked degenerative arthritis.  The final 
medical assessment included degenerative joint disease of 
both hips,  status post right total hip replacement, and 
residuals of a bullet wound of the right buttock.  

The veteran and appellant testified at personal hearings held 
before members of the Board in November 1985 and December 
1987.  The veteran explained how his bullet wound of the 
right hip was initially packed by a German doctor.  The 
packing was left in and he believed it eventually "rotted 
out" and the wound healed itself.  The veteran and his wife 
testified as to how he developed an infection, "a boil" at 
the site of the scar in 1947 after his discharge from 
service.  This was lanced and packed with gauze by a private 
physician until it eventually healed itself.  In addition, 
testimony was presented as to general trauma received, and 
especially to the hips, when the veteran's tank sustained a 
direct hit.

As noted in the Introduction above, by decision dated July 
1988, the Board denied the veteran's claim for entitlement to 
service connection for post-traumatic arthritis of the hips.  
The veteran thereafter submitted a request to reopen his 
claim in March 1990.  

In September 1990, a statement was submitted from Jack D. 
Smith, M.D., the private orthopedic surgeon who had performed 
the veteran's second hip replacement.  Dr. Smith indicated 
that the veteran had previously undergone a right total hip 
replacement arthroplasty which was a service connected 
disability.  In favoring the right hip, he had also developed 
advanced arthritis of the left hip.

The veteran and his wife presented testimony at a personal 
hearing conducted in April 1991, as to the fact that the 
veteran had walked with a limp since service.

In May 1993, the Board obtained a written opinion from a 
medical advisor at the Board, David D. Anderson, M.D.  In 
this opinion, Dr. Anderson opined that "it is unlikely, in 
my opinion, that the shell fragment wound of the right 
buttock, which was not shown to have caused damage to the 
muscles of the buttock, to be the cause of the arthritis of 
both hips and both knees."

In a detailed lengthy written medical opinion dated October 
1993, Dr. Jack D. Smith indicated that he was basing his 
opinion on his records of treatment which dated back to 1983 
as well as approximately 300 pages of medical records, 
testimony and rulings which had been provided for his review.  
Dr. Smith set forth the history of the veteran's gunshot 
wound to the buttock area, the later development of an 
"abscess" in the buttock area in either 1946 or 1947, and 
continuity of symptomatology thereafter until the veteran 
sought medical treatment for his hip condition in 1977.  Dr. 
Smith further indicated that he had performed the veteran's 
second hip replacement surgery in 1983.  Dr. Smith stated 
that:

"[t]he character of this patient's 
arthritis did suggest, on review of the 
x-rays, that there may have been a 
component of aseptic necrosis to the 
right hip ...Shrapnel fragments themselves 
would not have caused aseptic necrosis 
but infection could have caused a septic 
necrosis of the hip but we have no 
evidence of that having occurred.  An 
aseptic necrosis is a vascular insult to 
the femoral head that can remain 
relatively dormant although causing 
deformity of the hip and with continued 
walking on it over a number of years, can 
ultimately lead to arthritic changes of a 
substantial degree in that joint, due to 
the deformity caused by the aseptic 
necrosis as well as the mal-alignment of 
the joint.

Dr. Smith also addressed the written opinion provided by 
David Anderson, M.D.  Dr. Smith indicated that he was 
postulating that the arthritic changes were caused over the 
years by the combination of muscle damage causing joint 
instability due to the injury with a secondary infection as 
well as the possibility of aseptic necrosis which was not 
mentioned by Dr. Anderson.  Dr. Smith emphasized that he 
considered the testimony as to the post-service infection a 
"pivotal factor" in his opinion.  It was Dr. Smith's 
opinion that "taking into account the patient's history 
coupled with the records, does provide a plausible mechanism 
for the development of arthritic changes in his right hip and 
secondary to altered gait pattern over a number of years, the 
possible development of arthritic changes on the left hip on 
that basis.

Following remand from the Court, the Board requested a 
medical opinion from an independent medical expert.  A 
written opinion, dated May 1995, was received from William G. 
Ward, M.D., Associate Professor of Orthopedics, Director of 
Orthopedic Oncology at the Bowman Gray School of Medicine.  
Dr. Ward indicated he had extensively reviewed the veteran's 
entire medical record from 1940 to 1977.  He found that:

"[t]he overwhelming conclusion based on 
examination of these records is that the 
patient had no significant limp and no 
significant early disability.  The type 
of limp which leads to hip arthritis 
requires a significant abnormality of 
gait and not a minor abnormality of gait. 
... Therefore, I do not think that the 
patient had significant early limp and 
the fact that he later developed 
bilateral arthritis, I would suspect that 
this arthritis is unrelated to his 
service injuries.  It is unrelated to his 
shrapnel injuries to the leg or the 
gunshot to the soft tissues of the 
buttock, and I would disagree with Dr. 
Smith and I do not support his contention 
that arthritis in both hips was caused by 
abnormal gait. ... It is conceivable that 
one could develop a perirectal abscess 
from shrapnel or gunshot wound in this 
area, but again this should not be 
connected in any way with subsequent hip 
arthritis.  In general, I would not think 
a perirectal abscess is synonymous with a 
"infection of the buttock" although, 
perhaps a lay person may consider it one 
in the same.

...for all practical purposes, I think the 
hip arthritis and the gunshot wound to 
the buttock and his history of perirectal 
abscesses are totally unconnected.

The Board notes that Dr. Ward did not address the medical 
evidence that the veteran's arthritis likely developed from 
aseptic necrosis and the probability of a relationship 
between the development of aseptic necrosis and the veteran's 
gunshot wound in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  

In addition, for degenerative arthritis, where a veteran 
served 90 days or more during a period of war, and the 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred din service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 301, 312, 313 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where a veteran was a POW for at least 30 days, as in the 
instant case, and post-traumatic osteoarthritis becomes 
manifest to a degree of 10 percent any time after such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 312, 
313 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the instant case, after careful review of all the evidence 
of record, the Board concludes that the evidence is in 
relative equipoise as to this issue.  While there is no 
evidence of arthritis of the hips in service or of 
manifestation to a compensable degree within one year of 
discharge, there is lay evidence of continuity of 
symptomatology for many years after service as well as 
medical evidence linking the veteran's later development of 
arthritis of the hips to this symptomatology as well as his 
prior in-service injury and/or POW experience.  Specifically, 
the Board refers to many statements and testimony of the 
veteran and appellant, as well as the medical records and 
detailed medical opinion of the veteran's treating orthopedic 
surgeon, Dr. Jack Smith.  

There is also "negative" evidence of record.  Specifically, 
the Board refers to the abbreviated medical opinion of a 
Board medical adviser, Dr. David Anderson, as well as the 
detailed medical opinion of the independent medical expert, 
Dr. William Ward.

In light of the veteran's history of a combat injury and 
questionable medical treatment while a POW; the lay evidence 
of post-service treatment for "infection" and continued 
symptomatology; and the conflicting medical opinions of two 
qualified medical experts, the Board concludes that the 
doctrine of reasonable doubt warrants a grant of service 
connection for arthritis of the hips secondary to the 
serviceconnected residuals of gunshot wound of the right hip 
for purposes of accrued benefits.

II.  Increased evaluation for PTSD

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1999).  In so doing, it is the Board's responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

In the instant case, the veteran served in combat in World 
War II, was wounded in action, captured and interned as a POW 
of the German government for approximately six months.  He 
was granted service connection for PTSD by rating decision 
dated September 1985, and assigned a disability rating of 10 
percent, effective from July 1982.

In December 1994, the veteran submitted a claim for an 
increase in his serviceconnected "anxiety/stress 
condition".  He indicated that he had chronic sleep 
disturbance and that his wife slept in a separate bedroom due 
to his restlessness.  He also complained of increased 
difficulty with his temper and irritability.

Report of VA psychiatric examination conducted in July 1996, 
indicated that the veteran and his wife seemed "somewhat 
surprised" initially when they were told it was a 
psychiatric examination.  They both denied in general, and on 
several occasions, any awareness of any psychiatric sequela 
to his military experiences.  He did admit that he had an 
occasional dream about his military experiences as defined as 
less frequently than once a month.  The veteran specifically 
denied difficulty with intrusive recollections, a 
hyperstartle or hypervigilant reaction, or difficulty getting 
along with others.  He described a normal sleep pattern that 
was occasionally interrupted with problems of an orthopedic 
nature and more recently with dermatological problems.  He 
denied any formal psychiatric treatment or the use of any 
psychotropic medications.  The examiner noted that despite 
his frail physical appearance, the veteran was in good 
contact with routine aspect of reality, showed no signs of 
symptoms of psychosis, was very quick mentally and showed no 
signs of cognitive decline.  His mood and affect were 
appropriate and he was well able to respond to humor.  The 
veteran did admit to feeling frustrated and somewhat 
discouraged due to his orthopedic problems and increased 
difficulty he experienced getting around.  The overall 
clinical impression, was of no psychiatric diagnosis at the 
present time.  The examiner indicated that he had reviewed 
the veteran's medical records and he offered the following 
additional comment:  "There does not appear to be any 
question but that he had developed [PTSD], but appears to 
have, at this point in time, emerged without symptomatology 
of an active or even hidden nature that this examiner can 
uncover."

The veteran died shortly after this examination prior to 
adjudication of his claim for an increased evaluation for 
PTSD, on September [redacted], 1996.  A claim for accrued 
benefits was received from the appellant 
on September 2, 1997.

ANALYSLIS

At the time of his death the veteran's psychiatric disorder 
was rated as 10 percent disabling under Diagnostic Code 9411 
for PTSD.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995) in effect at the time of the veteran's claim and 
subsequent death, a 100 percent rating was warranted for PTSD 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment. 

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation was warranted for 
symptomatology that resulted in considerable social and 
industrial impairment.  A 30 percent evaluation was warranted 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people. The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was warranted when there was 
less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment. 

Application of the regulations shows that medical evidence as 
to the severity of the veteran's service- connected PTSD is 
not sufficient to support a finding of functional impairment 
which is greater than the currently assigned 10 percent 
disability rating.

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warrants a rating in excess of 10 percent.  
At the outset, the Board notes that it gives more weight to 
the most recent VA PTSD examination in July 1996 than to 
other medical evidence in the claims folder because the 
examiner clearly reviewed the claims folder in detail, the 
examiner made objective findings, and recorded in some detail 
the veteran's responses, and this examination was conducted 
relatively close to the time of his death.  Previous 
statements made by the veteran and the appellant are 
therefore given less weight as to current subjective 
complaints.

The most recent VA PTSD examination report concluded that 
while the veteran clearly had exhibited some symptoms of PTSD 
in the past, he did not currently have any subjective 
complaints or objective findings supportive of PTSD or any 
other psychiatric diagnosis.  Thus, the Board finds that the 
evidence of record at the time of the veteran's death clearly 
did not warrant a higher rating.  A review of the medical 
evidence shows no more than mild impairment of industrial 
adaptability due to PTSD.  

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  Thus, the claim for an increased 
evaluation for PTSD for accrued benefits purposes must be 
denied.


ORDER

Entitlement to service connection for arthritis of the hips 
for accrued benefits purposes is granted.

Entitlement to an evaluation in excess of 10 percent for PTSD 
for accrued benefits purposes is denied.


REMAND

In light of the favorable decision with regard to the 
appellant's claim of entitlement to service connection for 
arthritis of the hips for accrued benefits purposes, the 
Board finds that due process requires that the Board remand 
the additional claims for cause of death and eligibility for 
Chapter 35 benefits to the RO for readjudication.  

The Board is mindful that in Bernard v. Brown, 4 Vet. App. 
384 (1993), the Court found that when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. at 394.  In view of the Court's 
guidance in Bernard, the matter is referred to the RO for 
initial consideration.

Accordingly, the case is remanded for the following:

The RO should readjudicate the 
appellant's claims, in light of the 
Board's favorable determination of the 
claim for service connection for 
arthritis of the hips for purposes of 
accrued benefits.  

If the claim is not allowed, the RO should provide the 
appellant and her attorney with an appropriate supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  It should be 
indicated that she has a reasonable time to respond, and the 
case should be returned to the Board for further appellate 
consideration, if appropriate.

No action is required of the appellant until she receives 
further notice.  This REMAND is to ensure the appellant is 
afforded due process of law.  The Board intimates no opinion 
as to the final outcome warranted as to the issue addressed 
in this REMAND.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 


	(CONTINUED ON NEXT PAGE)


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 






- 17 -








- 1 -


